DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12-14-20, 1-26-21, and 3-21-22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lezzi et al. (US20190002328).

Re claim 1, Lezzi et al. teaches for example in fig. 32 and 33, a privacy glazing structure comprising: a first pane of transparent material (4102); a second pane of transparent material (4202) that is generally parallel to the first pane of transparent material; a spacer (4421) positioned between the first pane of transparent material and the second pane of transparent material to define a between-pane space (4401), the spacer sealing the between-pane space from gas exchange with a surrounding environment and holding the first pane of transparent material a separation distance from the second pane of transparent material (para. 0200); a third pane of transparent material (4300) that is generally parallel to the first pane of transparent material and the second pane of transparent material; a fourth pane of transparent material (4302; para. 0204) that is generally parallel to the third pane of transparent material; an electrically controllable optically active material (para. 0201); a laminate layer (4250) bonding the second pane of transparent material to the third pane of transparent material; and a low-emissivity coating on an interior surface of at least one of the first pane of transparent material and the second pane of transparent material facing the between-pane space (4110).
But, Lezzi et al. fails to explicitly teach an electrically controllable optically active material positioned between the third pane of transparent material and the fourth pane of transparent material; providing a barrier to ultraviolet light that would otherwise impinge upon the electrically controllable optically active material.
However, Lezzi et al. teaches for example, providing fourth pane with 4302 with “film for use in active smart windows such as electrochromic windows” (para. 204), wherein the examiner interprets the quoted line to include providing an electrically controllable optically active material positioned between the third pane of transparent material and the fourth pane of transparent material. Furthermore, Lezzi et al. teaches for example, reflective coatings (para. 0201, 0204), wherein the examiner interprets reflective coatings to include a barrier to ultraviolet light.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Lezzi et al. in order to provide thin architectural glass, as taught by Lezzi et al. (para. 0009).

Re claims 2, 3, and 8, Lezzi et al. further teaches for example in fig. 32 and 33, the laminate layer exhibits a T395 less than 75 percent or 55 percent (para. 0202; wherein the examiner interprets the T395 to be inherent to the material used, specifically PVB, EVA, TPU, etc.).

Re claim 4, Lezzi et al. further teaches for example in fig. 32 and 33, the first pane of transparent material is tempered glass, and the second, third, and fourth panes of transparent material are each formed of glass that is not thermally strengthened (para. 0194).

Re claim 5, Lezzi et al. further teaches for example in fig. 32 and 33, the laminate layer comprises polyvinyl butyral (para. 0201).
But, Lezzi et al. fails to explicitly teach a thickness ranging from 0.010 inches (0.254 mm) to 0.1 inches (2.54 mm)
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.	
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Lezzi et al. in order to provide thin architectural glass, as taught by Lezzi et al. (para. 0009).

Re claims 6, 7, and 9, Lezzi et al. further teaches for example in fig. 32 and 33, the claimed characteristics of the low-emissivity coating (para. 0205).

Re claims 10 and 11, Lezzi et al. further teaches for example in fig. 32 and 33, varying thicknesses of the panes (para. 0191).

Re claim 17, Lezzi et al. further teaches for example in fig. 32 and 33, the structure comprises, in sequential order: the first pane of transparent material (4102); the low-emissivity coating (4110) deposited on the interior surface of the first pane of transparent  material; the between-pane space (4401); the second pane of transparent material (4202); the laminate layer (4250); the third pane of transparent material (4300); a first electrically conductive layer deposited on the third pane of transparent material (para. 0201); a second electrically conductive layer deposited (para. 0204) on the fourth pane of transparent material (para. 0204); and the fourth pane of transparent material (para. 0204).
But, Lezzi et al. fails to explicitly teach the electrically controllable optically active material between the third and fourth panes.
However, Lezzi et al. teaches for example, providing fourth pane with 4302 with “film for use in active smart windows such as electrochromic windows” (para. 204), wherein the examiner interprets the quoted line to include providing an electrically controllable optically active material positioned between the third pane of transparent material and the fourth pane of transparent material.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Lezzi et al. in order to provide thin architectural glass, as taught by Lezzi et al. (para. 0009).

Re claims 18 and 20, supra claim 1.
But, Lezzi et al. fails to explicitly teach the separation distance defined by the spacer ranges from 5 mm to 20 mm or the spacer comprises a tubular spacer.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the thickness and shape, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.	
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Lezzi et al. in order to provide thin architectural glass, as taught by Lezzi et al. (para. 0009).

Re claim 19, Lezzi et al. further teaches for example in fig. 32 and 33, each pane of transparent material in the structure is formed of glass (abstract).

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lezzi et al. (US20190002328) in view of Holt et al. (US20190088431).

Re claim 12, supra claim 1.
But, Lezzi et al. fails to explicitly teach a fifth pane of transparent material, wherein the laminate layer comprises a first laminate layer, and further comprising a second laminate layer, wherein the second laminate layer bonds the fourth pane of transparent material to the fifth pane of transparent material.
However, Lezzi et al. further teaches for example, a fourth layer (4302) and laminating (via 4250).
Furthermore, within the same field of endeavor, Holt et al. teaches for example in fig. 8 and 9, a fifth pane of transparent material (824).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Lezzi et al. with Holt et al. in order to provide a multi-pane window (para. 0192).

Re claims 13-15, Lezzi et al. further teaches for example in fig. 32 and 33, varying thicknesses of the panes (para. 0191).

Re claim 16, Lezzi et al. further teaches for example in fig. 32 and 33, the first laminate and the second laminate are each formed of a same material (para. 0201 and 0204).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	9-9-22